Citation Nr: 1822432	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  10-03 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to April 1981, and subsequent Reserve service with periods of active duty from November 1990 to June 1991, and December 2004 to December 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2008 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record. 

During the hearing, the Veteran indicated that he was unemployable due to depressive disorder.  Thus, the question of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised as part of the claim for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a higher rating for depressive disorder and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

A preexisting psoriasis disability was permanently aggravated beyond its natural progression during a period of service.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for psoriasis have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 1153 (2012); 38 C.F.R. § 3.303, 3.304, 3.306, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for psoriasis.  Although the disability preexisted service, the Veteran contends that the disability was permanently aggravated beyond its normal progression during his second period of active service, lasting from November 1990 to June 1991.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, if a preexisting disability is noted upon entry into service, a Veteran cannot bring a claim for service connection for that particular disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  U.S.C. § 1153 (2012); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2017). 

The presumption of aggravation applies only when the Veteran shows the pre-service disability increased in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017); Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  A lasting worsening of the condition that existed not only at the time of separation, but one that still exists currently, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).

The presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service.  It does not require direct evidence that the worsening was actually caused by service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Therefore, a Veteran must initially establish only that a preexisting condition worsened during service and, at that point, the Veteran has the benefit of the presumption of aggravation.  Moreover, the presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation under the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017); Browder v. Derwinski, 1 Vet. App. 204 (1991).

If a permanent increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a), (b) (2017).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  Paulson v. Brown, 7 Vet. App. 466 (1995); Crowe v. Brown, 7 Vet. App. 238 (1994). 

The service medical records from the Veteran's first and second periods of active service are missing from the record of evidence.  The Board is mindful that, in a case such as this, where service medical or other records may no longer be available, there is a heightened obligation to explain Board findings and conclusions and to consider carefully resolving reasonable doubt in favor of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Pruitt v. Derwinski, 2 Vet. App. 83 (1992); Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The Veteran claims that he had a preexisting psoriasis disability that was permanently aggravated beyond its normal progression by service in Saudi Arabia during his second period of active service, from November 1990 to June 1991.  During service, the Veteran's military occupation specialty was that of a health care specialist, concentrating in cardiac care.  

In a November 1987 report of medical history, provided for Reserves service, the Veteran reported having psoriasis.  The service medical records for the Veteran's period of active duty from November 1990 to June 1991 are entirely missing from the record of evidence.  However, the Veteran has provided lay evidence, indicating that he experienced an outbreak of psoriasis on his right leg while stationed in Saudi Arabia, and that the condition remained in that aggravated state after his separation in June 1991.  Subsequent service medical records indicate the presence of a skin disability, usually noted to be psoriasis.  Recent treatment records indicate frequent specialized treatment for psoriasis, beginning in December 2000. 

In a February 2017 VA medical examination report, a VA examiner reported reviewing the claims file.  In so doing, the examiner noted that the service medical records for the Veteran's second period of active duty service were unavailable.  Having examined the Veteran and performed an interview, the examiner diagnosed psoriasis.  The examiner opined that the Veteran's psoriasis was aggravated beyond its natural progression during the Veteran's second period of active service.  In supporting that opinion, the examiner stated that the service medical records included in the claims file following the Veteran's second period of service document worsening of the psoriasis that eventually required twice weekly light treatments since 2000.

In a subsequent March 2017 VA medical opinion, the examiner who wrote the February 2017 VA medical examination report indicated that he had reviewed the claims file.  Having done so, the examiner opined that the Veteran's psoriasis was not aggravated beyond its natural progression by the Veteran's service.  In explaining that opinion, the examiner stated that the service medical records for the Veteran's second period of active service, lasting from November 1990 to June 1991, were not available.  The examiner also stated that there was insufficient documentation to support a finding of permanent aggravation during the Veteran's third period of active service, lasting from December 2004 to December 2005.  

The Board finds that the Veteran's claimed psoriasis disability was permanently aggravated beyond its normal progression during his second period of service.  The Veteran entered his second period of service, lasting from November 1990 to June 1991, with a preexisting psoriasis disability.  The service medical records for that period are missing from the record of evidence.  However, the Veteran has submitted credible lay evidence indicating an in-service worsening of the disability during that period that continued after service.  In a February 2017 VA medical examination report, a VA examiner, having examined the Veteran and reviewed the claims file, opined that the Veteran's psoriasis was aggravated beyond its natural progression during the Veteran's second period of active service.  Therefore, the record contains credible evidence indicating a permanent aggravation of psoriasis beyond its natural progression during service and, therefore, the disability is presumed to have been aggravated during service.  

Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation when the evidence indicates that a preexisting disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2017); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The only evidence weighing against the claim is the March 2017 VA medical opinion.  In the March 2017 VA medical opinion, the VA examiner opined that the Veteran's psoriasis was not aggravated beyond its natural progression by the Veteran's service.  In explaining that opinion, the examiner stated that the service medical records for the Veteran's second period of active service were unavailable and there was insufficient documentation to support a finding of permanent aggravation during the Veteran's third period of active service.  

Even though the records from the Veteran's second period of active service are unavailable, the Veteran has provided credible lay evidence indicating the aggravation of his psoriasis disability during his second period of active service.  Also, the same examiner, in writing the previous February 2017 medical opinion, opined that the Veteran's psoriasis was permanently aggravated by service despite the lack of the service medical records.  Moreover, although the VA examiner found insufficient evidence to find permanent aggravation of the Veteran's psoriasis disability during his third period of active service, the Board notes that the Veteran has not claimed that the disability underwent aggravation at that time.  The Board concludes that the evidence of record is insufficient to rebut the presumption of aggravation, as the evidence supports a finding that psoriasis increased in severity during that period of service, and clear and unmistakable evidence is not of record to rebut the presumption of aggravation.  Therefore, service connection for aggravation of psoriasis is warranted.  


ORDER

Entitlement to service connection for aggravation of psoriasis is granted.  


REMAND

In January 2014, the Board remanded the claims for a higher initial rating for depressive disorder and entitlement to a TDIU to schedule a VA examination.  In the remand requests, the Board specifically asked a VA examiner to indicate the degree of social and occupational impairment caused by depressive disorder.  The Board also requested that the examiner state whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  In a February 2017 VA psychiatric examination report, written in attempted compliance with the Board's remand request, the VA examiner did not provide any findings regarding the level of occupational and social impairment.  Additionally, the examiner did not provide any opinion regarding the Veteran's ability to secure or follow a substantially gainful occupation.  As the Board must ensure compliance with remand requests, a remand is necessary to schedule further examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of the service-connected depressive disability.  The examiner must review the claims file and should note that review in the report.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis.  The examiner should describe the impact of the Veteran's service-connected psychiatric disability on occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected disabilities of bilateral hearing loss, depressive disorder, tinnitus, and psoriasis, considering his training, education, and work experience, but not age or nonservice-connected disability.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

2.  After any additional development, to include considering whether referral of the case to the Director of Compensation and Pension Service for the consideration of the assignment TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


